       Case 2:15-cv-01412-JAD-CWH Document 104 Filed 02/06/19 Page 1 of 2




 1   AARON D. FORD (Bar No. 7704)
       Attorney General
 2   Office of the Attorney General
     100 N. Carson Street
 3   Carson City, Nevada 89701
     (775) 684-1100
 4   jriherd@ag.nv.gov
 5   Attorney for Plaintiff
      MetroPCS
 6

 7                        IN THE UNITED STATES DISTRICT COURT

 8                             FOR THE DISTRICT OF NEVADA

 9   METROPCS, a brand of T-MOBILE USA,
     INC., A Delaware Corporation,                    Case No. 2:15-cv-01412-JAD-CWH
10
                               Plaintiffs,
11         vs.                                          NOTICE OF WITHDRAWAL
                                                             OF COUNSEL
12   A2Z Connection, LLC et. al,

13                             Defendants.

14         Notice is hereby given that, subject to approval by the court, Attorney General
15   AARON D. FORD hereby withdraws as attorney of record for Plaintiff MetroPCS in the
16   above named case. Aaron D. Ford was sworn in as Nevada Attorney General on January
17   7, 2019 and is no longer associated with the law firm Eglet Prince.

18         The Plaintiff will continue to be represented by the remaining attorneys of record.

19         DATED this 6th day of February, 2019.
                                              Respectfully submitted,
20

21                                               AARON D. FORD
                                                 Attorney General
22
                                                 By: /s/ Aaron D. Ford
23                                                   AARON D. FORD (Bar No. 7704)
24                                            ORDER
25         The withdrawal of attorney Aaron D. Ford is hereby approved.
26   IT IS SO ORDERED.
            February 8, 2019
27   Date: ___________________                     ____________________________
                                                   DISTRICT
                                                  UNITED      JUDGE
                                                          STATES   MAGISTRATE
28
                                                  JUDGE
                                                 -1-
       Case 2:15-cv-01412-JAD-CWH Document 104 Filed 02/06/19 Page 2 of 2




 1                                   CERTIFICATE OF SERVICE

 2         I certify that I am an employee of the State of Nevada, Office of the Attorney

 3   General, and that on this 6th day of February, 2019, I served a true and correct copy of the

 4   foregoing NOTICE OF WITHDRAWAL OF COUNSEL, by U.S. District Court CM/ECF

 5   electronic service, which will send notification of such filing to the email addresses that

 6   are registered for this case.

 7

 8                                                 /s/ Janice M. Riherd
                                                   JANICE M. RIHERD
 9                                                 Employee of the Office of the Attorney General

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -2-
